ACCEPTED
                                                                                              05-14-01442-cv
                                                                                  FIFTH COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                        5/28/2015 2:33:52 PM
                                                                                                  LISA MATZ
                                                                                                      CLERK

                                    IN THE
                             COURT OF APPEALS
                    FIFTH DISTRICT OF TEXAS AT DALLAS          FILED IN
                       _________________________________ 5th COURT OF APPEALS
                                                                      DALLAS, TEXAS
                                                                   5/28/2015 2:33:52 PM
                               NO. 05-14-01442-CV
                                                                         LISA MATZ
                        ________________________________                   Clerk

                            CAPITAL ONE, N.A., Appellant

                                           v.

                          STANLEY C. HADDOCK, Appellee

  ____________________________________________________________________

                      On Appeal from 44th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-08-13162
  ____________________________________________________________________



                          CAPITAL ONE, N.A.’S
               UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S REPLY BRIEF


                                    INTRODUCTION

      1.     Appellant is Capital One, N.A.

      2.     Appellee is Stanley C. Haddock.

                             ARGUMENT & AUTHORITIES

      3.     The Court may grant Appellant additional time to file its Appellant’s Reply

Brief under Texas Rule of Appellate Procedure 38.6(d). Appellant’s Reply Brief is

currently due May 28, 2015. Appellant’s counsel was ill part of last week, and was out of

town part of the prior week on business. His client contact is out this week. In order to



CAPITAL ONE, N.A.’S UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE APPELLANT’S REPLY BRIEF – Page 1
afford Appellant’s counsel adequate time to finish the Reply Brief (and to follow up on a

possible Stipulation regarding lost or missing items in record), and to afford Appellant

time to review and approve the Reply Brief, Appellant requests a very short extension of

time (6 days) to file its Reply Brief. Appellee’s counsel does not oppose this request.

       4.     This is the first request for extension of time that Appellant has requested

with respect to the Reply Brief (Appellant and Appellee each requested an additional two

weeks for their principal briefs).

       5.     Appellant’s Reply Brief is now due to be filed on May 28, 2015. Appellant

requests an additional 6 days to file it, extending the time to Wednesday, June 3, 2015.

       6.     This motion is timely filed under Texas Rule of Appellate Procedure 38.6.

Finally, this motion is not for delay but, rather, that justice be done.

                                           PRAYER

       For these reasons, Appellant asks the Court to grant it an extension of time to file

its Appellant’s Brief, extending the deadline by 6 days until June 3, 2015, and for all

other relief to which it may be justly entitled.




CAPITAL ONE, N.A.’S UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE APPELLANT’S REPLY BRIEF – Page 2
                                                Respectfully submitted,

                                                /s Brian A. Kilpatrick
                                                Brian A. Kilpatrick
                                                Texas Bar No. 00784392
                                                Jackson Walker L.L.P.
                                                901 Main Street, Suite 6000
                                                Dallas, Texas 75202
                                                Tel: (214) 953-5933
                                                Fax: (214) 661-6656
                                                Email: bkilpatrick@jw.com

                                                COUNSEL FOR APPELLANT
                                                CAPITAL ONE, N.A.


                        CERTIFICATE OF CONFERENCE

        On May 28, 2015, I conferred with Appellee’s counsel, and he is unopposed to the
relief requested herein.

                                                /s Brian A. Kilpatrick
                                                Brian A. Kilpatrick



                           CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served on the following counsel of record
on this 28th day of May, 2015:

        Via Telecopier (972) 233-4971
        Mr. Stephen A. Khoury
        Kelsoe, Anderson, Khoury, & Clark, PC
        5220 Spring Valley Road, Suite 500
        Dallas, Texas 75254

                                                /s Brian A. Kilpatrick
                                                Brian A. Kilpatrick
13501323v.1




CAPITAL ONE, N.A.’S UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE APPELLANT’S REPLY BRIEF – Page 3